Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8-13, 17 and 18 of U.S. Patent No. 10,110,319. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,110,319.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,110,319.  
Claims of Present Application
Claims of U.S. Patent No. 10,110,319
1. A method of operating a coherent optical receiver device, the method comprising: receiving, by a compensation module having a plurality of taps, an input signal; 



computing, by an evaluation module coupled to the compensation module, a first sampling phase error (SPE) from the input signal; 


computing, by a timing phase information (TPI) module coupled to the compensation module, a second SPE from the plurality of taps; and 
combining, by a combining module coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).

2. The method of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input.
4. The method of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.5. The method of claim 1 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.
6. The method of claim 1 further comprising increasing, by a zero padding module coupled to the evaluation module and the compensation module, a sampling rate of the input signal.

7. The method of claim 1 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.


14. A method of operating an optical communication system having a transmitter device coupled to a receiver device by an optical channel, the method comprising: receiving, by a compensation module of the receiver device having a plurality of taps, an optical signal from the transmitter device over the optical channel; 
computing, by an evaluation module of the receiver device coupled to the compensation module, a first sampling phase error (SPE); computing, by a timing phase information (TPI) module of the receiver device coupled to the compensation module, a second SPE from the plurality of taps; and combining, by a combining module of the receiver device coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).15. The method of claim 14 wherein the optical signal is a dual-polarization signal with an x-type polarization signal component and a y-type polarization signal component.16. The method of claim 14 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.



17. The method of claim 14 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.
18. The method of claim 14 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.

19. The method of claim 14 further comprising increasing, by a zero padding module of the receiver device coupled to the evaluation module and the compensation module, a sampling rate of the input signal.20. The method of claim 14 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.

an error evaluation module coupled to the IFFT module, the error evaluation module being configured to compute a first sampling phase error (SPE)…
a timing phase information (TPI) module coupled to the error evaluation module and the IFFT module, the TPI module being configured to compute a second SPE from the plurality PMD taps; 
a combining module coupled to the TPI module and the error evaluation module, the combining module being configured to combine the first and second SPE into a total phase error (TPE)

2. The device of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 



4. The device of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 

8. The device of claim 1 wherein the error evaluation module includes a slicer module configured to derive a data stream from the input signal. 

9. The device of claim 1 further comprising a zero padding module coupled to between the error evaluation module and the second FFT module, the zero padding module being configured to increase a sampling rate of the input signal. 

1. A coherent optical receiver device, … a chromatic dispersion (CD) equalizer module coupled to the first FFT module, the CD equalizer module being configured to compensate for CD affecting the input signal; a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer and a least means square (LMS) module, the PMD equalizer module having a plurality of PMD taps and being configured to compensate for PMD affecting the input signal following compensation by the CD equalizer module

10. A method of operating a coherent optical receiver device, the method comprising: providing an input signal; 
compensating, by a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module and coupled to a least means square (LMS) module and having a plurality of PMD taps;
computing, by an error evaluation module coupled to the IFFT module, a first sampling phase error (SPE); computing, by a timing phase information (TPI) module coupled to the error evaluation module and the IFFT module, a second SPE from the plurality of PMD taps; combining, by a combining module coupled to the TPI module and the error evaluation module, the first and second SPE into a total phase error (TPE)..
    

11. The method of claim 10 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

12. The method of claim 10 wherein compensating by the CD equalizer module includes compensating by a non-adaptive frequency-domain (FD) equalizer, and wherein compensating by the PMD equalizer module includes compensating by an adaptive FD equalizer. 

13. The method of claim 10 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 

17. The method of claim 10 further comprising deriving, by a slicer module configured with the error evaluation module, a data stream from the input signal. 

18. The method of claim 10 further comprising increasing, by a zero padding module coupled between the error evaluation module and the second FFT, a sampling rate of the input signal. 

10. A method of operating a coherent optical receiver device, the method comprising: providing an input signal; 
compensating, by a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module and coupled to a least means square (LMS) module and having a plurality of PMD taps;…


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,110,319.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,110,319.  

Claims 1-7 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8-10, 11-13 and 25 of U.S. Patent No. 10,476,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,476,603.
	The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,476,603.  
Claims of Present Application
Claims of U.S. Patent No. 10,476,603
1. A method of operating a coherent optical receiver device, the method comprising: receiving, by a compensation module having a plurality of taps, an input signal; computing, by an evaluation module coupled to the compensation module, a first sampling phase error (SPE) from the input signal; computing, by a timing phase information (TPI) module coupled to the compensation module, a second SPE from the plurality of taps; and combining, by a combining module coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).

2. The method of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input.

3. The method of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.


4. The method of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.

5. The method of claim 1 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.


6. The method of claim 1 further comprising increasing, by a zero padding module coupled to the evaluation module and the compensation module, a sampling rate of the input signal.



7. The method of claim 1 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.

14. A method of operating an optical communication system having a transmitter device coupled to a receiver device by an optical channel, the method comprising: receiving, by a compensation module of the receiver device having a plurality of taps, an optical signal from the transmitter device over the optical channel; 
computing, by an evaluation module of the receiver device coupled to the compensation module, a first sampling phase error (SPE); computing, by a timing phase information (TPI) module of the receiver device coupled to the compensation module, a second SPE from the plurality of taps; and 


combining, by a combining module of the receiver device coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).






15. The method of claim 14 wherein the optical signal is a dual-polarization signal with an x-type polarization signal component and a y-type polarization signal component.

16. The method of claim 14 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.



17. The method of claim 14 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.

18. The method of claim 14 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.


19. The method of claim 14 further comprising increasing, by a zero padding module of the receiver device coupled to the evaluation module and the compensation module, a sampling rate of the input signal.


20. The method of claim 14 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.
1. A coherent optical receiver device, the device comprising: an input signal; a first fast Fourier transform (FFT) module receiving the input signal, …an error evaluation module coupled to the IFFT module, the error evaluation module being configured to compute a first sampling phase error (SPE); … the TPI module being configured to compute a second SPE from the plurality PMD taps; a combining module coupled to the TPI module and the error evaluation module, the combining module being configured to combine the first and second SPE into a total phase error (TPE); 


2. The device of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

3. The device of claim 1 wherein the CD equalizer module includes a non-adaptive frequency-domain (FD) equalizer, and wherein the PMD equalizer module includes an adaptive FD equalizer. 

4. The device of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 

8. The device of claim 1 wherein the error evaluation module includes a slicer module configured to derive a data stream from the input signal. 

9. The device of claim 1 further comprising a zero padding module coupled to between the error evaluation module and the second FFT module, the zero padding module being configured to increase a sampling rate of the input signal. 

10. A method of operating a coherent optical receiver device, the method comprising: compensating, by a chromatic dispersion (CD) equalizer module coupled to the first FFT module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module and coupled to a least means square (LMS) module and having a plurality of PMD taps, … 

25. A method of error compensation by an evaluation module configured within a coherent optical receiver device, the method comprising: providing a compensated input signal; 



computing, by an error evaluation module receiving the compensated input signal, a first sampling phase error (SPE); 
computing, by a timing phase information (TPI) module coupled to the error evaluation module and receiving a plurality of Polarization Mode Dispersion (PMD) taps signals, a second SPE from the plurality of PMD taps signals; 
combining, by a combining module coupled to the TPI module and the error evaluation module, the first and second SPE into a total phase error (TPE); filtering, by a timing recovery (TR) filter coupled to an interpolated timing recovery (ITR) module and the combining module, the TPE; and synchronizing, by an ITR module coupled to the PMD equalizer module, the input signal according to the TPE.
    
11. The method of claim 10 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

12. The method of claim 10 wherein compensating by the CD equalizer module includes compensating by a non-adaptive frequency-domain (FD) equalizer, and wherein compensating by the PMD equalizer module includes compensating by an adaptive FD equalizer. 
13. The method of claim 10 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 

8. The device of claim 1 wherein the error evaluation module includes a slicer module configured to derive a data stream from the input signal. 

9. The device of claim 1 further comprising a zero padding module coupled to between the error evaluation module and the second FFT module, the zero padding module being configured to increase a sampling rate of the input signal.

10. A method of operating a coherent optical receiver device, the method comprising: providing an input signal; compensating, by a chromatic dispersion (CD) equalizer module receiving the input signal, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module and having a plurality of PMD taps…


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,476,603.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,476,603.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 13-19 of U.S. Patent No. 10,944,484. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,944,484.
	The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,944,484.  
Claims of Present Application
Claims of U.S. Patent No. 10,944,484
1. A method of operating a coherent optical receiver device, the method comprising: receiving, by a compensation module having a plurality of taps, an input signal; computing, by an evaluation module coupled to the compensation module, a first sampling phase error (SPE) from the input signal; computing, by a timing phase information (TPI) module coupled to the compensation module, a second SPE from the plurality of taps; and combining, by a combining module coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).



2. The method of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input.

3. The method of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.

4. The method of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.
5. The method of claim 1 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.


6. The method of claim 1 further comprising increasing, by a zero padding module coupled to the evaluation module and the compensation module, a sampling rate of the input signal.


7. The method of claim 1 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.




8. A method of operating an evaluation module device, the method comprising: receiving, by a timing recovery (TR) module, a compensated input signal; computing, by a first sampling phase error (SPE) module coupled to the TR module, a first SPE from the compensated input signal; computing, by a second SPE module, a second SPE from a plurality of taps signals; combining; by a combining module coupled to the first SPE module, the second SPE module, and the TR module; the first SPE and the second SPE into a total phase error (TPE); and synchronizing, by the TR module, the compensated input signal using the TPE.



9. The method of claim 8 wherein receiving, by the TR module, the compensated signal comprises receiving, by an interpolated timing recovery (ITR) module of the TR module, the compensated input signal; filtering, by a TR filter of the TR module coupled to the combining module and the ITR module, the TPE; and wherein synchronizing, by the TR module, the compensated input signal using the TPE comprises synchronizing, by the ITR module, the compensated input signal using the filtered TPE.


10. The method of claim 8 wherein computing, by the first SPE module, the first SPE comprises compressing, by a compression module of the first SPE module coupled to the TR module and an error computation module, the compensated input signal; and computing, by an error computation module, the first SPE from the compressed, compensated input signal.


11. The method of claim 10 further comprising deriving, by a slicer module of the first SPE module coupled to the compression module and the error computation module, a data stream from the compensated input signal; and computing, by the error computation module, a slicer error from the data stream.



12. The method of claim 10 wherein computing, by the second SPE module, the second SPE, comprises computing, by a timing phase information (TPI) module) of the second SPE module coupled to the combining module, the second SPE from the plurality of taps signals.

13. The method of claim 12 wherein the compensated input signal comprises an input signal compensated by a Chromatic Dispersion (CD) equalizer module and by a PMD equalizer module; and wherein the plurality of taps signals comprises a plurality of PMD taps signals.

14. A method of operating an optical communication system having a transmitter device coupled to a receiver device by an optical channel, the method comprising: receiving, by a compensation module of the receiver device having a plurality of taps, an optical signal from the transmitter device over the optical channel; computing, by an evaluation module of the receiver device coupled to the compensation module, a first sampling phase error (SPE); computing, by a timing phase information (TPI) module of the receiver device coupled to the compensation module, a second SPE from the plurality of taps; and combining, by a combining module of the receiver device coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).

15. The method of claim 14 wherein the optical signal is a dual-polarization signal with an x-type polarization signal component and a y-type polarization signal component.

16. The method of claim 14 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.

17. The method of claim 14 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error.

18. The method of claim 14 further comprising deriving, by a slicer module of the evaluation module, a data stream from the input signal.


19. The method of claim 14 further comprising increasing, by a zero padding module of the receiver device coupled to the evaluation module and the compensation module, a sampling rate of the input signal.

20. The method of claim 14 further comprising compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the input signal; compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.
1. A coherent optical receiver device, the device comprising: a compensation module configured to receive an input signal, the compensation module having a plurality of taps; an evaluation module coupled to the compensation module, the evaluation module being configured to compute a first sampling phase error (SPE) from the input signal; a timing phase information (TPI) module coupled to the compensation module, the TPI module being configured to compute a second SPE from the plurality of taps; and a combining module coupled to the evaluation module and the TPI module, the combining module-being configured to combine the first and second SPE into a total phase error (TPE). 

2. The device of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

3. The device of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both. 

4. The device of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 
5. The device of claim 1 wherein the evaluation module includes a slicer module configured to derive a data stream from the input signal. 

6. The device of claim 1 further comprising a zero padding module coupled to the evaluation module and the compensation module, the zero padding module being configured to increase a sampling rate of the input signal. 

7. The device of claim 1 wherein the evaluation module includes a chromatic dispersion (CD) equalizer module receiving the input signal and being configured to compensate for CD affecting the input signal; wherein the evaluation module includes a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module, the PMD equalizer having a plurality of PMD taps and being configured to compensate for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps. 

14. An evaluation module device, the device comprising: a timing recovery (TR) module configured to receive a compensated input signal; a first sampling phase error (SPE) module coupled to the TR module and being configured to compute a first SPE; a second SPE module being configured to receive a plurality of taps signals and to compute a second SPE; and a combining module coupled to the first SPE module, the second SPE module, and the TR module; the combining module being configured to combine the first SPE and the second SPE into a total phase error (TPE); wherein the TR module is configured to synchronize the compensated input signal using the TPE.

15. The device of claim 14 wherein the TR module includes an interpolated timing recovery (ITR) module and a TR filter; wherein the ITR module is configured to receive the compensated input signal; wherein the TR filter is coupled to the combining module and the ITR module, the TR filter being configured to receive the TPE from the combining module and to provide a filtered TPE to the ITR module; and wherein the ITR module is configured to synchronize the compensated input signal using the filtered TPE.

16. The device of claim 14 wherein the first SPE module includes a compression module and an error computation module; wherein the compression module is coupled to the TR module and the error computation module, and the compression module is configured to compress the compensated input signal; wherein the error computation module configured to compute the first SPE from the compressed, compensated input signal. 

17. The device of claim 16 wherein the first SPE module further comprises a slicer module coupled to the compression module and the error computation module; wherein the slicer module is configured to derive a data stream from the compensated input signal; and wherein the error computation module is further configured to compute a slicer error from the data stream. 

18. The device of claim 16 wherein the second SPE module includes a timing phase information (TPI) module coupled to the combining module and configured to receive the plurality of taps signals; wherein the TPI module is configured to compute the second SPE from the plurality of taps signals. 

19. The device of claim 18 wherein the compensated input signal comprises an input signal compensated by a Chromatic Dispersion (CD) equalizer module and by a PMD equalizer module; and wherein the plurality of taps signals comprises a plurality of PMD taps signals. 

1. A coherent optical receiver device, the device comprising: a compensation module configured to receive an input signal, the compensation module having a plurality of taps; an evaluation module coupled to the compensation module, the evaluation module being configured to compute a first sampling phase error (SPE) from the input signal; a timing phase information (TPI) module coupled to the compensation module, the TPI module being configured to compute a second SPE from the plurality of taps; and a combining module coupled to the evaluation module and the TPI module, the combining module-being configured to combine the first and second SPE into a total phase error (TPE).



2. The device of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

3. The device of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both. 

4. The device of claim 1 wherein the first SPE is computed according to a baud rate synchronization technique based on a Muller and Mueller phase error. 

5. The device of claim 1 wherein the evaluation module includes a slicer module configured to derive a data stream from the input signal. 

6. The device of claim 1 further comprising a zero padding module coupled to the evaluation module and the compensation module, the zero padding module being configured to increase a sampling rate of the input signal. 

13. The system of claim 1 wherein the evaluation module includes a chromatic dispersion (CD) equalizer module receiving the input signal and being configured to compensate for CD affecting the input signal; wherein the evaluation module includes a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module, the PMD equalizer having a plurality of PMD taps and being configured to compensate for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,944,484.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,944,484.


Allowable Subject Matter
Claims 1-20 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bianciotto et al (US Pub. No. 2012/0308234) teaches a coherent optical receiver device, shown on Fig. 3, the device comprising: 
a compensation module (15) configured to receive an input signal (xi, xq, yi and yq), the compensation module having a plurality of taps (output ports); and 
an evaluation module (17) coupled to the compensation module, the evaluation module being configured to combine the first and second phase signal into a total phase signal (XWPE and XRPE).
Rollins et al (US Pub. No. 2011/0268459) teaches a timing recovery (TR) module configured to receive a compensated input signal (see Fig. 1).
However, none of the prior art cited alone or in combination provides the motivation to teach:
computing, by an evaluation module coupled to the compensation module, a first sampling phase error (SPE) from the input signal; 
computing, by a timing phase information (TPI) module coupled to the compensation module, a second SPE from the plurality of taps; and 
combining, by a combining module coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).

Regarding claim 8, Bianciotto et al (US Pub. No. 2012/0308234) teaches a coherent optical receiver device, shown on Fig. 3, the device comprising: 
a compensation module (15) configured to receive an input signal (xi, xq, yi and yq), the compensation module having a plurality of taps (output ports); and 
an evaluation module (17) coupled to the compensation module, the evaluation module being configured to combine the first and second phase signal into a total phase signal (XWPE and XRPE).
Rollins et al (US Pub. No. 2011/0268459) teaches a timing recovery (TR) module configured to receive a compensated input signal (see Fig. 1).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving, by a timing recovery (TR) module, a compensated input signal; 
computing, by a first sampling phase error (SPE) module coupled to the TR module, a first SPE from the compensated input signal; 
computing, by a second SPE module, a second SPE from a plurality of taps signals;
combining; by a combining module coupled to the first SPE module, the second SPE module, and the TR module; 
the first SPE and the second SPE into a total phase error (TPE); and 
synchronizing, by the TR module, the compensated input signal using the TPE.

Regarding claim 14, Bianciotto et al (US Pub. No. 2012/0308234) teaches a coherent optical receiver device, shown on Fig. 3, the device comprising: 
a compensation module (15) configured to receive an input signal (xi, xq, yi and yq), the compensation module having a plurality of taps (output ports); and 
an evaluation module (17) coupled to the compensation module, the evaluation module being configured to combine the first and second phase signal into a total phase signal (XWPE and XRPE).
Rollins et al (US Pub. No. 2011/0268459) teaches a timing recovery (TR) module configured to receive a compensated input signal (see Fig. 1).
However, none of the prior art cited alone or in combination provides the motivation to teach:
computing, by an evaluation module of the receiver device coupled to the compensation module, a first sampling phase error (SPE); 
computing, by a timing phase information (TPI) module of the receiver device coupled to the compensation module, a second SPE from the plurality of taps; and 
combining, by a combining module of the receiver device coupled to the evaluation module and the TPI module, the first and second SPE into a total phase error (TPE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizuguchi (US Pub. No. 2014/0363176) teaches optical phase compensation device comprising first optical phase error calculator and second optical phase error calculator.
Harley et al (US Pub. No. 2013/0209089) is cited to show optical communication compensation module comprising phase comparator and coefficient calculation.
Ko (US Patent No. 5,917,735) is cited to show apparatus for compensating for timing and phase error using a poly-phase filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637


/DALZID E SINGH/Primary Examiner, Art Unit 2637